Name: Commission Regulation (EC) No 19/98 of 7 January 1998 suspending the sale of butter from public stocks pursuant to Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter and the granting of aid pursuant to Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community
 Type: Regulation
 Subject Matter: trade policy;  economic policy;  marketing;  processed agricultural produce;  distributive trades
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 4/398. 1. 98 COMMISSION REGULATION (EC) No 19/98 of 7 January 1998 suspending the sale of butter from public stocks pursuant to Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter and the granting of aid pursuant to Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Articles 6 (6) and 7a (3) thereof, Whereas Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EC) No 1802/95 (4), provides for the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter in the Community; whereas those arrangements are to continue to apply as long as the quantities of butter in public storage so allow; whereas, given the current level of butter in intervention stocks and the need to maintain sales of such butter for other purposes, sales pursuant to Regulation (EEC) No 3143/85 should be suspended; whereas the notice of expiry referred to in Article 1 (2) of that Regulation was issued on 1 July 1989; Whereas Commission Regulation (EEC) No 429/90 (5), as last amended by Regulation (EC) No 1802/95, provides for the granting by invitation to tender of aid for concen- trated butter made from butter or cream from the market and intended for direct consumption in the Community; whereas those arrangements were introduced to supple- ment and continue the measure provided for in Regula- tion (EEC) No 3143/85; whereas, in view of the situation on the market for butter, where butter production and stocks are currently lower, the aid scheme provided for in Regulation (EEC) No 429/90 should be suspended; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. The sale of butter from public stocks pursuant to Regulation (EEC) No 3143/85 is hereby suspended. 2. The granting of aid pursuant to Regulation (EEC) No 429/90 is hereby suspended. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. However, it shall not apply to quantities of butter or concentrated butter covered by bids already submitted under an invitation to tender at its date of entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 298, 12. 11. 1985, p. 9. (4) OJ L 174, 26. 7. 1995, p. 27. (5) OJ L 45, 21. 2. 1990, p. 8.